ON APPLICATION FOR REHEARING
McGREGOR, J.
Both plaintiff and defendant have asked for a rehearing in this case, on different grounds, of course. Counsel for defendant calls our attention to the fact that interest at the legal rate should be allowed on the $333.08, additional sum granted him on his reconventional demand.
Counsel for plaintiff call our attention to the fact that the citation credited to the. case of Stanley A. Harvey v. Louis Moncou, 3 La. App. 231, is an erroneous citation. Through a clerical error, the wrong syllabus was copied into our opinion. The one copied is from case No. 7254 of the Orleans Court of Appeal, styled H. F. Hinrichs v. Edmonds Realty & Investment Company, and is, of course, good authority for the views expressed in our opinion. The syllabus of the Harvey v. Moncou case, 3 La. App. 231, which we intended to • cite,- is equally strong. It was rendered by the same court and is an approval of the doctrine enunciated in the former case.
A careful reading of the brief in support of plaintiff’s application for rehearing and a re-examination of the evidence fans to convince.us that there is any error in our finding of fact. The defendant .is entitled to 5 per cent interest on the $333.08 from judicial demand, but it is not necessary to grant a rehearing in order to make this correction.
It is, therefore ordered, adjudged and decreed that the judgment heretofore rendered by us herein be corrected so as to allow 5 per cent interest fropi 'judicial demand ■ to the defendant on the $333.08 granted to him on his reconventional demand, and the said judgment is hereby corrected accordingly.